DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17,529,767 filed on 11/18/2021.

Status of Claims:
Claims 1-19 are pending in this Office Action.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 10,922,291.

Instant Application 17/132,807
US Patent 10,922,291
1. A method for providing an improved user interface for executing data operations, comprising: identifying a first node and a second node from different connections graphs, each node representing a respective user account, the user accounts of the first and second nodes sharing at least one common attribute; generating, based on the different connections graphs, an influence indicator for each of the first node and the second node; identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation causes generation or retrieval of business intelligence system data when executed; and sending data indicating the identified data operation to a device of the second node, wherein the device is configured to display a user interface including the identified data operation.  
2. The method of claim 1, further comprising: generating a plurality of data operation recommendations including a recommendation for executing the identified data operation; and selecting at least two data operation recommendations including the recommendation for executing the identified data operation, wherein the notification indicates the selected at least two data operation recommendations.  
3. The method of claim 1, wherein the influence indicator is generated based further on a hierarchical structure of a primary connections graph, wherein the different connections graphs are included in the primary connections graph.  
6. The method of claim 1, wherein each influence indicator generated for a node is generated based on a number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node.  










4. The method of claim 3, further comprising: Page 20 of 35SSNE P0947C1 generating a primary connections graph based on the hierarchical structure, wherein the different connections graphs are subsets of the primary connections graph.  



5. The method of claim 1, wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier.  

7. The method of claim 1, wherein the identified data operation includes at least one of: generating a dataset, generating a key performance indicator, generating a report, generating a query, and generating a widget.  

8. The method of claim 1, wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node.  


9. The method of claim 1, wherein the notification further includes metadata of the user account represented by the first node.  

10. A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: identifying a first node and a second node from different connections graphs, each node representing a respective user account, the user accounts of the first and second nodes sharing at least one common attribute; Page 21 of 35SSNE P0947C1 generating, based on the different connections graphs, an influence indicator for each of the first node and the second node; identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation causes generation or retrieval of business intelligence system data when executed; and sending data indicating the identified data operation to a device of the second node, wherein the device is configured to display a user interface including the identified data operation.  























11. A system for providing an improved user interface for executing data operations, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: identify a first node and a second node from different connections graphs, each node representing a respective user account, the user accounts of the first and second nodes sharing at least one common attribute; generate, based on the different connections graphs, an influence indicator for each of the first node and the second node; identify a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation causes generation or retrieval of business intelligence system data when executed; and send data indicating the identified data operation to a device of the second node, wherein the device is configured to display a user interface including the identified data operation.  
12. The system of claim 11, wherein the system is further configured to: generate a plurality of data operation recommendations including a recommendation for executing the identified data operation; and Page 22 of 35SSNE P0947C1 select at least two data operation recommendations including the recommendation for executing the identified data operation, wherein the notification indicates the selected at least two data operation recommendations.  
16. The system of claim 11, wherein each influence indicator generated for a node is generated based on a number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node.  








13. The system of claim 11, wherein the influence indicator is generated based further on a hierarchical structure of a primary connections graph, wherein the different connections graphs are included in the primary connections graph.  


14. The system of claim 13, wherein the system is further configured to: generate a primary connections graph based on the hierarchical structure, wherein the different connections graphs are subsets of the primary connections graph.  


15. The system of claim 11, wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier.  

17. The system of claim 11, wherein the identified data operation includes at least one of: generating a dataset, generating a key performance indicator, generating a report, generating a query, and generating a widget.  


18. The system of claim 11, wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node.  

19. The system of claim 11, wherein the notification further includes metadata of the user account represented by the first node.

1. A method for providing an improved user interface for executing data operations, comprising: identifying a first node and a second node, wherein the first node is selected from a first connections graph including a first plurality of nodes, wherein the second node is selected from a second connections graph including a second plurality of nodes, wherein each node is associated with a user account having a plurality of attributes, and wherein the identified first and second nodes share at least one common attribute; generating, based on the first connections graph and the second connections graph, an influence indicator for each of the first node and the second node, wherein each influence indicator generated for a node is generated based on a ratio of number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node or based on a weight and value for a ratio of ingoing connections to outgoing connections of the node; identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation is not executed by the second node, wherein the identified data operation, when executed, results in obtaining business intelligence system data; wherein execution of the identified data operation includes at least one of generating and retrieving the business intelligence system data; generating a plurality of data operation recommendations including a recommendation for executing the identified data operation; selecting at least two data operation recommendations including the recommendation for executing the identified data operation; and sending, to a device of the second node, a notification indicating the identified data operation, wherein the device is configured to display a user interface including the identified data operation, wherein the notification indicates the selected at least two data operation recommendations.
2. The method of claim 1, wherein the influence indicator is generated based further on a hierarchical structure including a third plurality of nodes, wherein the hierarchical structure of the third plurality of nodes includes at least one node that is common to the first plurality of nodes and the second plurality of nodes.
3. The method of claim 2, further comprising: generating a primary connections graph based on the hierarchical structure, wherein the first connections graph and the second connections graph are subsets of the primary connections graph.
4. The method of claim 1, wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier.
5. The method of claim 1, wherein the identified data operation includes at least one of: generating a dataset, generating a key performance indicator, generating a report, generating a query, and generating a widget.
6. The method of claim 1, wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node.
7. The method of claim 1, wherein the notification further includes metadata of the first node.
8. A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: identifying a first node and a second node, wherein the first node is selected from a first connections graph including a first plurality of nodes, wherein the second node is selected from a second connections graph including a second plurality of nodes, wherein each node is associated with a user account having a plurality of attributes, and wherein the identified first and second nodes share at least one common attribute; generating, based on the first connections graph and the second connections graph, an influence indicator for each of the first node and the second node, wherein each influence indicator generated for a node is generated based on a ratio of number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node or based on a weight and value for a ratio of ingoing connections to outgoing connections of the node; identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation is not executed by the second node, wherein the identified data operation, when executed, results in obtaining business intelligence system data; wherein execution of the identified data operation includes at least one of generating and retrieving the business intelligence system data; generating a plurality of data operation recommendations including a recommendation for executing the identified data operation; selecting at least two data operation recommendations including the recommendation for executing the identified data operation; and sending, to a device of the second node, a notification indicating the identified data operation, wherein the device is configured to display a user interface including the identified data operation, wherein the notification indicates the selected at least two data operation recommendations.
9. A system for providing an improved user interface for executing data operations, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: identify a first node and a second node, wherein the first node is selected from a first connections graph including a first plurality of nodes, wherein the second node is selected from a second connections graph including a second plurality of nodes, wherein each node is associated with a user account having a plurality of attributes, and wherein the identified first and second nodes share at least one common attribute; generate, based on the first connections graph and the second connections graph, an influence indicator for each of the first node and the second node, wherein each influence indicator generated for a node is generated based on a ratio of number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node or based on a weight and value for a ratio of ingoing connections to outgoing connections of the node; identify a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation is not executed by the second node, wherein the identified data operation, when executed, results in obtaining business intelligence system data; wherein execution of the identified data operation includes at least one of generating and retrieving the business intelligence system data; generate a plurality of data operation recommendations including a recommendation for executing the identified data operation; select at least two data operation recommendations including the recommendation for executing the identified data operation; and send, to a device of the second node, a notification indicating the identified data operation, wherein the device is configured to display a user interface including the identified data operation, wherein the notification indicates the selected at least two data operation recommendations.
10. The system of claim 9, wherein the influence indicator is generated based further on a hierarchical structure including a third plurality of nodes, wherein the hierarchical structure of the third plurality of nodes includes at least one node that is common to the first plurality of nodes and the second plurality of nodes.
11. The system of claim 10, wherein the system is further configured to: generate a primary connections graph based on the hierarchical structure, wherein the first connections graph and the second connections graph are subsets of the primary connections graph.
12. The system of claim 9, wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier.
13. The system of claim 9, wherein the identified data operation includes at least one of: generating a dataset, generating a key performance indicator, generating a report, generating a query, and generating a widget.
14. The system of claim 9, wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node.
15. The system of claim 9, wherein the notification further includes metadata of the first node.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 10-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arulesan et al. (US 2016/0104264) “Arulesan”, in view of Splaine et al. (US 2014/0194208 - IDS) “Splaine”, and further in view of Lin et al.  (US 2018/0196813 - IDS) “Lin”.
Regarding Claim 1; Arulesan discloses a method for providing an improved user interface for executing data operations, comprising:
identifying a first node and a second node from different connections graphs, [[each node representing a respective user account]], the user accounts of the first and second nodes sharing at least one common attribute, wherein each node is associated with a user account having a plurality of attributes (Arulesan: Fig. 2 – Scene graphs 213 and 215 are two different graphs; paragraph [0063] –  Optimizer 214 may compare nodes included in current scene graph 215 with nodes included in previous scene graph 213 to identify commonalities among the nodes across frames. If a node in scene graph 213 has the same attribute value for one or more common attributes as a node in scene graph 215, those two nodes may be determined to have a commonality and may be referred to as matching nodes. Optimizer 214 identifies a first set of nodes 310-318 in scene graph 213 and a second set of nodes 310-316 and 417-418 in scene graph 215, and compares attribute values of one or more common attributes of one or more nodes in the first set of nodes with one or more nodes in the second sets of nodes. Optimizer 214 may determine that nodes 310-316 in previous scene graph 213 and nodes 310-316 in current scene graph 215 are the same shape (e.g., their attribute values for the attribute “shape” are the same) and have the same location (e.g., their attribute values for the attribute “location” are the same), respectively, and thus have one or more commonalities).
Arulesan does not explicitly discloses each node representing a respective user account, generating, based on the different connections graphs, an influence indicator for each of the first node and the second node. However, Splaine discloses each node representing a respective user account, generating, based on the different connections graphs, an influence indicator for each of the first node and the second node (Splaine: Fig. 2B – user nodes; paragraph [0036] – degree of influence between user nodes). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Arulesan to include the feature of Splaine. One would have been motivated to make this combination to include techniques for identifying users who can influence interactions on a social networking system as taught by Splaine (par. 001). 
 Arulesan and Splaine do not explicitly disclose identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation causes generation or retrieval of business intelligence system data when executed. However, Lin discloses identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation causes generation or retrieval of business intelligence system data when executed (Lin: Fig. 2A - paragraphs [0039-0040, 0047-0048] – when the first graph relates to various types of activities, the influence score of a first user can be a measure of influence of the first user for the various types of activities or a general measure of influence of the first user. In some embodiments, when the first graph relates to a certain type of activity, the influence score of a first user can be a measure of influence of the first user with respect to the certain type of activity). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Arulesan and Splaine to include the feature of Lin. One would have been motivated to make this combination to include techniques for identifying users can influence interactions on a social networking system based on the one or more weights which based on a least one of a first parameter relating to a count of times that the second user took action in response to action taken by a first user, a second parameter relating to a count of times that the second user received an invitation to take action from the first user, and a third parameter relating to a coefficient value representing an affinity between the first user and the second user as taught by Lin (pars. 001, 006). 
Lin further discloses sending data indicating the identified data operation to a device of the second node, a notification indicating the identified data operation, wherein the device is configured to display a user interface including the identified data operation (paragraphs [0028-0029, 0043] – After the first user takes the desired action, an indication of such action can be provided to connections of the first user or other users of the social networking system. Further, the indication can be configured to allow users to access the indication to take the same desired action. In some instances, the indication can be reflected in a story or other content item that is published in the social networking system through news feeds of other users).  
Regarding Claim 2; Lin further discloses generating a plurality of data operation recommendations including a recommendation for executing the identified data operation; and selecting at least two data operation recommendations including the recommendation for executing the identified data operation, wherein the notification indicates the selected at least two data operation recommendations (Lin: paragraphs [0028-0029, 0043]).
Regarding Claim 7; Lin discloses wherein the identified data operation includes at least one of: generating a dataset, generating a key performance indicator, generating a report, generating a query, and generating a widget (paragraph [0067] – e.g., user can send, upload or post media data etc..).  
Regarding Claim 9; Lin wherein the notification further includes metadata of the first node (Lin: paragraph [0015] ).
Regarding claims 10-12, 17 and 19; note the rejection of claims 1-2, 7 and 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arulesan et al. (US 2016/0104264) “Arulesan”, in view of Splaine et al. (US 2014/0194208) “Splaine”, in view of Lin et al. (US 2018/0196813) “Lin”, and further in view of Rackliffe (US 8,892,672).
Regarding Claim 3; Arulesan, Splaine and Lin do not explicitly disclose wherein the influence indicator is generated based further on a hierarchical structure of a primary connections graph, wherein the different connection graphs are included in the primary connection.Page 20 of 35 SSNE P0947However, Rackliffe discloses wherein the influence indicator is generated based further on a hierarchical structure of a primary connections graph, wherein the different connection graphs are included in the primary connection (Rackliffe: Fig. 2B; col. 5, lines 25-36 – using hierarchical information 120, server 112 generates hierarchical score 172, e.g., the recipient distance value that specifies the number of degrees of separation in hierarchical information 120 between a node representing user 104 and a node representing the recipient of electronic communication 115. Hierarchical score 172 can have various values, including, e.g., a value of one to indicate one degree of separation, a value of two to indicate two degrees of separation, and so forth. In a variation, the hierarchical score 172 is a weighted value, based on weights associated with an edge between nodes in the hierarchical information). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Arulesan, Splaine and Lin to include the feature of Rackliffe. One would have been motivated to make this combination to use hierarchical information generates hierarchical score base the recipient distance value that specifies the number of degrees of separation in hierarchical information to detect of unintended recipient.
Regarding Claim 4; Rackliffe further discloses generating a primary connections graph based on the hierarchical structure, wherein the different connections graph are subsets of the primary connections graph (Rackliffe: Fig. 2B). Motivation to combine is as same as claim 3.
Regarding Claim 5; Arulesan, Splaine and Lin do not explicitly disclose wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier. However, Rackliffe discloses wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier (Fig. 2B; col. 8, lines 27-32 –hierarchy 200 (e.g., a graph of an organization hierarchy) includes various nodes 201-210 that represent entities (e.g., individuals and/or employees) in an organization (e.g., a company). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Arulesan, Splaine and Lin to include the feature of Rackliffe. One would have been motivated to make this combination to use hierarchical information to generate relationship in an organization and generate hierarchy scores to detect of unintended recipient.
Regarding claims 13-15; note the rejection of claims 3-5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arulesan et al. (US 2016/0104264) “Arulesan”, in view of Splaine et al. (US 2014/0194208) “Splaine”, in view of Lin et al. (US 2018/0196813) “Lin”, and further in view of Butcher et al. (US 2010/0268574) “Butcher”.
Regarding Claim 6; Arulesan, Splaine and Lin do not explicitly disclose wherein each influence indicator generated for a node is generated based on a number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node.  However, Butcher discloses wherein each influence indicator generated for a node is generated based on a number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node (Butcher: Fig. 3; paragraphs [0034-0042] – the dynamic influence scores are based on connection weights of connections between the user nodes. Connections are illustrated by arrows in FIG. 3, where the arrow tail is connecting a user node associated with the user profile performing implicit activities related to the user node at the arrow head. That is, connection 306 indicates that user node #2's implicit activities affect, or are "feeding" user node #1's dynamic influence score. Connection weights are illustrated by arrow thickness in FIG. 3, where a thick arrow indicates a strong connection and a thin arrow indicates a weaker connection). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Arulesan, Splaine and Lin to include the feature of Butcher. One would have been motivated to make this combination to tracking user profile influence by computing connection weights of connections between a plurality of user nodes, each user bide representing a user profile of the digital media system, to determine one or more lead user nodes to increase the effectiveness of the social network for media discovery.
Regarding claim 16; note the rejection of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arulesan et al. (US 2016/0104264) “Arulesan”, in view of Splaine et al. (US 2014/0194208) “Splaine”, in view of Lin et al. (US 2018/0196813) “Lin”, and further in view of Guim Bernat et al. (US 2018/0089044) “Guim Bernat”.
Regarding Claim 8; Arulesan, Splaine and Lin do not explicitly disclose wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node. However, Guim Bernat discloses wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node (Guim Bernat: Fig. 7; paragraph [0038] – the orchestrator node 118 transmits a notification to the node 112 indicating that the node 112 is to perform the functions that were previously performed by the node 114. In response to receiving the notification, the node 112 accesses (e.g., reads from and/or writes to) the protected resource 302 on the node 116, using the permissions that were reassigned to it). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Arulesan, Splaine and Lin to include the feature of Guim Bernat. One would have been motivated to make this combination to include the method of granting access permission to the requestor node.
Regarding claim 18; note the rejection of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153